DETAILED ACTION

Status of Application
This action is a Non-Final Rejection. This action is in response to the request for continued examination filed on November 16, 2020.
Claims 2, 8-10, and 17-29 have been canceled. 
Claims 1, 3-7, and 11-16 have been amended. 
Claims 30-41 have been added.
Claims 1, 3-7, 11-16, and 30-41 are pending and are rejected. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Response to Arguments
	Regarding the rejection under 35 U.S.C 101, in light of the amendments and arguments, the 101 rejection has been withdrawn. Even if the claims recite the abstract idea of managing interactions between people, which is certain methods of organizing human activity, the claimed additional elements, when viewed as a combination, are doing more than using a computer as a tool to perform an abstract idea. 
Regarding the rejection under 35 U.S.C. 103, there is a new ground of rejection in light of Applicant’s amendments. Therefore, Applicant’s arguments are moot. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5, 7, 12-14, 30, 32, 33, 35, and 37-39 are rejected under 35 U.S.C. 103 as being unpatentable over Friedman et al., U.S. Patent No. 9,443,270 B1 and Silver, U.S. Patent Application Publication No. 2015/0113012 A1. 

Claim 1:
Friedman teaches:
an identification tag configured to be associated with a vehicle, the identification tag including a machine-readable medium and an identification code in the machine-readable medium (see at least Friedman, Figure 1, Item 112 (readable token attached to a vehicle); column 5, lines 8-10 (“the optical input may correspond to an insurance information token 112 affixed to a vehicle 114 associated with the insurance customer.”); column 5, line 60 through column 6, line 5 (A barcode such as a QR code is used.)).
a non-transitory computer readable medium storing instructions that, when executed by a mobile device of a second user, cause the mobile device of the second user to perform processing comprising: (see at least Friedman, column 6, line 58 through column 7, line 2 (Someone other than the driver/owner of the vehicle with the token may scan the token. For example, the person scanning the insurance information token may be another driver.”)).
reading, by a sensor of the mobile device of the second user, the identification tag (see at least Friedman, column 5, lines 6-10 (A mobile device reads information from a token affixed to a vehicle.); column 6, line 58 through column 7, line 2 (Someone other than the driver/owner of the vehicle with the token may scan the token. For example, the person scanning the insurance information token may be another driver.”)).
Friedman does not explicitly teach, however, Silver teaches:
[by the device of the second user] formulating or selecting a message (see at least Silver, Figure 4, Item 412; Figure 11; paragraph 0082 (“The mobile device app, software client and/or web site enables the user to input any vehicle license plate number 404 (e.g., a license plate number of vehicle 106) and provide information regarding the vehicle license plate number 406 such as a message, comment or other data regarding or otherwise pertaining to the license plate 404 input by the user. The user may also provide a vehicle description410 and a title 412 of the message, comment or other data.”)).  
[by the device of the second user] transmitting the identification code and at least one of content of the message or a selection of the message to a server (see at least Silver, paragraph 0082 (“The mobile device app, software client and/or web site enables the user to input any vehicle license plate number 404 (e.g., a license plate number of vehicle 106) and provide information regarding the vehicle license plate number 406 such as a message, comment or other data regarding or otherwise pertaining to the license plate 404 input by the user. The 
a general purpose computer or specialized device configured to implement the server (see at least Silver, Figure 2 and associated text). 
the server configured to determine a first user that is identified by the identification code in response to receiving the identification code from the second user via the mobile device of the second user; in response to determining the first user, retrieve personal identification information of the first user; and contact the first user with the message on behalf of the second user in a manner that does not identify the second user to the first user and the first user to the second user without authorization (see at least Silver, paragraph 0086 (“The system for facilitating electronic communication utilizing vehicle license plate numbers 100 will then provide a user interface in which the other user responding to the posting may input a message to the registered user who posted the information regarding the vehicle license plate number. The system 100 may access associated contact information 410 of the registered user via an identification number 412 associated with the identified particular posting of that registered user stored in the database of the system 100. This may be accomplished by the system 100 such that the registered user name 414 and other personal contact information of the registered user remains hidden or anonymous to the other user who is responding to the posting of the registered user.”); paragraph 0100 (“As shown in FIG. 8, box 802 represents a "Create a Post" portion of the user interface to which the user may navigate via the user interface from the "Home" screen represented by box 702 to create posts associated with license plate numbers of vehicles the user observes. As described above, the system for facilitating electronic communication utilizing vehicle license plate numbers may then send an email 804 or other message to the user associated with the license plate number if a match to a registered user is found in the system database. This may occur according to selectable email and communication options set by the user from which the message is being sent and/or the user to whom the message is being sent.”)). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Silver’s method of communication between vehicle owners using license plate numbers with Friedman’s method of obtaining insurance information in response to optical input. One of ordinary skill in the art would have been motivated to incorporate this feature for the purpose of communicating with 

Claim 4:
Friedman further teaches:
wherein the first-user identification tag is a two-dimensional barcode (see at least Friedman, column 5, line 60 through column 6, line 5 (A barcode such as a QR code is used.)).

Claim 5:
Friedman further teaches:
a database including the identification code and personal identification information of the first user associated with the identification code, wherein the server is configured to retrieve the personal identification information of the first user from the database (see at least Friedman, column 6, lines 38-43 (“In response to receipt of the insurance information request 230, the insurance system 204 may perform a lookup in its customer data store, find the insurance information for the customer that matches the unique identifier, and provide the requested insurance information back to the mobile device 202.”)).

Claim 7:
Friedman does not explicitly teach, however, Silver teaches:
wherein the identification code includes license plate information (see at least Silver, Figure 11 (“license plate”)). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Silver’s method of using a license plate number to identify a vehicle/driver with Friedman’s method of obtaining insurance information in response to optical input. One of ordinary skill in the art would have been motivated to incorporate this feature for the purpose of getting information that can be used to retrieve insurance information associated with a party involved in an accident. 


Claim 12:
Friedman
wherein the server is further configured to send the message from the server to a third-party after receiving the identification code from the mobile device of the second user and retrieving the personal identification information of the first user (see at least Friedman, Figure 3, item 308 and associated text).

Claim 13:
Friedman further teaches:
wherein the server is further configured to send insurance information of the first user to an insurance company after receiving the identification code from the second user, retrieving the personal identification information of the first user, and receiving authorization (see at least Friedman, column 6, lines 18-43).

Claim 14:
Friedman further teaches:
wherein the server is further configured to send insurance information of the first user to the mobile device of the second user after receiving the identification code from the second user, retrieving the personal identification information of the first user, and receiving authorization (see at least Friedman, column 6, line 58 through column 7, line 2 (“In some example implementations, however, that users other than the insurance customers may scan the insurance information token 210 in order to receive the insurance information 226 associated with an insurance customer. Other users that may scan the insurance information may include, e.g., other drivers or law enforcement personnel. An insurance information request 230 may, for example, include an indicator identifying the user as a member of a law enforcement agency, and the insurance system 204 may provide the requested insurance information in response to receipt of the indicator identifying the user as a law enforcement agent.”)).

Claim 30:
Claim 30 is rejected using the same rationale that was used for the rejection of claim 1. 

Claim 32:
Claim 32 is rejected using the same rationale that was used for the rejection of claim 4. 

Claim 33:
Claim 33 is rejected using the same rationale that was used for the rejection of claim 5. 

Claim 35:
Claim 35 is rejected using the same rationale that was used for the rejection of claim 7. 

Claim 37:
Claim 37 is rejected using the same rationale that was used for the rejection of claim 12. 

Claim 38:
Claim 38 is rejected using the same rationale that was used for the rejection of claim 13. 

Claim 39:
Claim 39 is rejected using the same rationale that was used for the rejection of claim 14. 

Claims 3 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Friedman et al., U.S. Patent No. 9,443,270 B1; Silver, U.S. Patent Application Publication No. 2015/0113012 A1; and Anderson, U.S. Patent Application Publication No. 2013/0197945 A1. 

Claim 3:
Friedman does not explicitly teach, however, Anderson teaches:
wherein the first-user identification tag is a radio-frequency identification tag (see at least Anderson, Figure 1, Item 18; paragraphs 0014 and 0015).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Anderson’s RFID tag with Friedman’s method of obtaining insurance information in response to optical input. One of ordinary skill in the art would have been motivated to incorporate this feature for the purpose of using a well-known, secure, and efficient method of receiving information from the tag.  

Claim 31:
Claim 31 is rejected using the same rationale that was used for the rejection of claim 3. 

Claims 6 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Friedman et al., U.S. Patent No. 9,443,270 B1; Silver, U.S. Patent Application Publication No. 2015/0113012 A1; and Weinrauch et al., U.S. Patent Application Publication No. 2012/0109690 A1. 

Claim 6:
Friedman does not explicitly teach, however, Weinrauch teaches:
wherein the identification code includes a vehicle identification number (see at least Weinrauch, paragraph 0044 (A user can take a photo of a VIN or license plate belonging to a party to an accident.)).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Weinrauch’s method of a user taking a photo of a VIN or license plate belonging to a party involved in an accident with Friedman’s method of obtaining insurance information in response to optical input. One of ordinary skill in the art would have been motivated to incorporate this feature for the purpose of getting information that can be used to retrieve insurance information associated with a party involved in an accident.  

Claim 34:
Claim 34 is rejected using the same rationale that was used for the rejection of claim 6. 

Claims 11 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Friedman et al., U.S. Patent No. 9,443,270 B1; Silver, U.S. Patent Application Publication No. 2015/0113012 A1; and Valdivia et al., U.S. Patent Application Publication Number 2009/0122780 A1. 

Claim 11:
Friedman does not explicitly teach, however, Valdivia teaches:
wherein the server is further configured to send the message to a mobile device of the first user only in response to determining that the message is of a predetermined format as determined by the mobile device of the first user or the server (see at least Validivia, claim 4 (“prior to transmitting the data message, validating that the header is correctly formatted; and transmitting the data message on the controlled access channel only if the header is correctly formatted.”)). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Valdivia system and method for providing scheduled data communications with Friedman’s method of obtaining insurance information in response to optical input. One of ordinary skill in the art would have been motivated to incorporate this feature for the purpose of using a compatible format for the message so that the message can be sent and received. It would be obvious that if a message cannot be properly received due to its format, then the message should not be sent.   

Claim 36:
Claim 36 is rejected using the same rationale that was used for the rejection of claim 11. 

Claims 15 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Friedman et al., U.S. Patent No. 9,443,270 B1; Silver, U.S. Patent Application Publication No. 2015/0113012 A1; and Owens et al., U.S. Patent Application Publication No. 2016/0152211 A1. 

Claim 15:
Friedman does not explicitly teach, however, Owens teaches:
wherein the server is further configured to receive an image from a camera associated with the vehicle and to send the image to a mobile device of the first user in response to receiving a request from the mobile device of the first user (see at least Owens, paragraphs 0089, 0092, 0101 (A user can receive videos and photos from a camera attached to a vehicle.)).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Owens’ method of receiving videos and photos from a camera attached to a vehicle with Friedman’s method of obtaining insurance information in response to optical input. One of ordinary skill in the art would have been motivated to incorporate this feature for the purpose of obtaining information that may be useful when an accident occurs. For example, it would be useful to have evidence of the interior and exterior conditions of the vehicle at the time of the accident in order to determine the cause of the accident. This information would also be useful to the insurance companies. 

Claim 40:
Claim 40 is rejected using the same rationale that was used for the rejection of claim 15. 

Claims 16 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Friedman et al., U.S. Patent No. 9,443,270 B1; Silver, U.S. Patent Application Publication No. 2015/0113012 A1; and Richard, U.S. Patent Application Publication No. 2013/0218983 A1. 

Claim 16:
Friedman does not explicitly teach, however, Richard teaches:
wherein the server is further configured to enable oral communication between a mobile device of the first user and the mobile device of the second user in response to receiving authorization from the mobile device of the first user and the mobile device of the second user (see at least Richard, Abstract; paragraph 0019 (Anonymous telephone calls between parties are facilitated.)).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Richard’s anonymous telephone calls with Friedman’s method of obtaining insurance information in response to optical input. One of ordinary skill in the art would have been motivated to incorporate this feature for the purpose of providing for phone conversations between individuals who would like to remain anonymous. The parties involved in a vehicle accident would be more likely to communicate with each other if they know that they can keep their names and telephone numbers private. Therefore, this feature would facilitate such conversations. 

Claim 41:
Claim 41 is rejected using the same rationale that was used for the rejection of claim 16. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH H ROSEN whose telephone number is (571)270-1850.  The examiner can normally be reached on Monday - Friday, 9:30 am - 6:00 pm, ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt can be reached at 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ELIZABETH H ROSEN/Primary Examiner, Art Unit 3692